 Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 1 of 10



                                                                FILED IN DISTRICT COURT
                                                                   OKLAHOMA COUNTY

  IN THE DISTRICT COURT OF OKLAHOMA COUNTYAUG 2 8 2020
              STATE OF OKLAHOMA          RICK WARREN
                                          COURT CLERK
MARK HOWELL ,                          4§ - ·- ·· .,. cc·~•,                1



               Plaintiff,
V.

1) DUIT HOLDINGS, INC.,                     Case No.   t-1~2020-40] 1
2) PIONEER TRANSPORT,
INC.,
              Defe ndant.
                                 PETITION

      COMES NOW THE PLAINTIFF, and for his cause of action herein

alleges and states as follows:

1.    Plaintiff is Mark Howell, an adult r esident of Oklahoma County,


      Oklahoma.

2.    Defendants are:


      A     Duit Holdings, Inc., a domestic for profit business corporation


            operating in Oklahoma County, Oklahoma; and

      B.    Pioneer Transport, Inc., a domestic for profit business corporation

            oper ating in Oklahoma County, Oklahoma.




                                                                      EXHIBIT 1
     Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 2 of 10




                              CLAIMS AND VENUE

3.      Plaintiff's causes of action are for disability discrimination in violation of

        the Americans with Disabilities Act ("ADA") and Oklahoma's Anti-

        Discrimination Act, as well as interference and/or retaliation under the

        Family Medical Leave Act ("FMLA").

4.      All of the acts described herein occurred in Oklahoma County and venue

        is proper in this Court.

                            STATEMENT OF FACTS

5.      Defendants each employed fifteen (15) or more employees during each of


        at least twenty (20) weeks of the current or proceeding calendar year,

        and are covered employers under the ADA. There 1s no mm1mum


        employee requirement for the OADA.

6.      Defendants each employed at least fifty (50) employees within seventy-

        five (7 5) road miles and are covered employers under the FMLA.

7.       Defendant Pioneer Transport is where Plaintiff performed his work


                                           2
     Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 3 of 10




        duties, controlled his schedule, managed Plaintiff, and paid Plaintiff.

8.      Defendant Duit Holdings owns Pioneer Transportation and upon

        information and belief provides resources to Pioneer, has similar owners

        and management, and share accounts with Pioneer.

9.      As a result of the facts set out in paras. 7 and 8, above, Defendants

        constituted a joint enterprise and/or an integrated entity regarding

        Plaintiffs employment.

10.     Plaintiff was employed for Defendants for more than one year and

        worked in excess of 1,250 hours during the year preceding his claim. As

        a result, Plaintiff was a covered employee under the FMLA.

11.     Plaintiff was an employee of Defendant from approximately December

        15, 2015 until his termination on or around August 15, 2018. At the time

        of his termination, Plaintiff was a Heavy Haul Driver.

12.     Plaintiff had a severe back injury in 2015 (not related to Defendants)

        which includes a diagnosis of foraminal stenosis, herniated nucleus


                                          3
  Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 4 of 10




      pulposus, pars fracture, and chronic severe back pain. As a result of this

      condition and without regard to ameliorative measures, Plaintiff

      experiences significant impairments to major life activities and major

      bodily functions including (but not limited to):

      A.     Numbness in his back and legs, including difficulty walking and

             bending; and

      B.     Chronic pain causing extreme interference with sleep;

      C.     Plaintiff (to this day) cannot bend all the way to the ground.


13.   As a result of the condition(s) and symptoms outlined in Para. 12, above,

      Plaintiff is a disabled individual as defined by all three prongs of the


      ADA.


14.   The condition(s) and symptoms describe in Para. 12, above, constitutes

      a serious health condition as defined by the FMLA.

15.   Plaintiff underwent surgery on his back on or around February 21, 2018.

      As a result of this surgery, Plaintiff was initially given lifting restrictions


                                         4
   Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 5 of 10




       of no more than five (5) pounds.

16.    When Plaintiff disclosed these restrictions to Defendants, Jo Don

       Clanton (President of Pioneer Transportation) an:d Vic Johnson (Safety),

       advised Plaintiff that he could not come back to work until he secured a

       release allowing Plaintiff to lift at least forty (40) pounds.

17.    In summer 2018, Plaintiff received a release from his doctor allowing

       him to lift forty (40) pounds.

J 8.   Plaintiff notified Jo Don Clanton of his release, and was dispatched to

       pick up his vehicle at the office to return to work.

19.    However, when Plaintiff arrived at the office, Jeff Corbin, advised


       Plaintiff could not work unless he had a release for fifty (50) or more

       pounds.

20.    Plaintiff then contacted his physician and secured the release for fifty

       (50) pounds.

21.    When Plaintiff provided the second release to Defendants, Defendants


                                          s
  Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 6 of 10




       then told Plaintiff he could not return to work until he'd seen Defendants'

       doctor.

22.    Thereafter, Plaintiff went to Defendants' physician, who advised it would

       only release Plaintiff up to forty (40) pounds, because as a clinic policy,

       the clinic does not provide releases up to fifty (50) pounds.


23 .   Defendants terminated Plaintiffs employment on the following day,

       citing the forty (40) pound restriction as the reason, and later citing

       Plaintiffs failure to complete FMLA paperwork, including that there was

       no job for Plaintiff to return to.

24.    Such reasons are false and pretextual in that Plaintiff did secure a


       release of fifty (50) pounds, Defendants just would not accept it. Further,

       Defendants never offered or mentioned FMLA to Plaintiff, and he was

       never given the opportunity to complete the paperwork.

25.    Further, Defendant posted Plaintiffs position on the day following his

       termination.


                                            6
  Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 7 of 10




26.   At the least, Plaitiffs termination was motivated by Plaintiffs disability

      and/or Plaintiffs leave due to his serious health condition.

27.   As a direct result of the Defendant's conduct the Plaintiff has suffered,

      and continues to suffer, wage loss (including back, present and front pay)

      and emotional distress/dignitary harm damages .

28.   Plaintiff has exhausted his administrative remedies by timely filing a

      charge of discrimination on or around January 18, 2019. The EEOC

      issued Plaintiffs right to sue letter on July 29, 2020, and Plaintiff

      received such letter thereafter. This complaint is timely filed within

      ninety days of Plaintiffs receipt of his right to sue letter.

               COUNT I - DISABILITY DISCRIMINATION

      Plaintiff incorporates the paragraphs above and further pleads as


follows:

29.   Discrimination due to Plaintiffs disability is prohibited by the ADA and


      the OADA.


                                         7
 Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 8 of 10




30.   Under the ADA and the OADA, Plaintiff is entitled to compensation for

      all lost wages and benefits arising from the termination.

31.   Under the ADA, the Plaintiff is also entitled to recover damages for the

      dignitary harms suffered as a result of such termination.

32.   Under the OADA, Plaintiff is entitled to liquidated damages m an

      amount equal to his wage losses.

33.   Because the actions of Defendant were willful, malicious, or in reckless

      disregard for Plaintiffs rights, Plaintiff is entitled to an award of

      punitive damages.

                   COUNTII-FMLAINTERFERENCE

      Plaintiff incorporates the paragraphs above and further pleads as


follows:

34.   Although Plaintiff was entitled to FMLA leave, Defendant never advised

      Plaintiff of his leave rights nor of the process for attaining such leave.

35.   Rather than allowing Plaintiff his protected leave, Defendant terminated


                                         8
  Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 9 of 10




      Plaintiffs employment while Plaintiff was off work due to his medical


      restrictions.

36.   Defendant then cited the lack of FMLA paperwork as a reason for

      Plaintiff's termination.

37.   Defendant's failure to advise Plaintiff of his FMLA rights, and/or the

      termination of Plaintiffs employment interfered with Plaintiffs exercise

      of his protected leave rights.

38.   Interfering with Plaintiffs protected leave rights is prohibited by the

      FMLA.

39.   Under the FMLA, Plaintiff is entitled to wages lost due to the

      termination of his employment.

49.    Because the actions of Defendant were willful, Plaintiff is entitled to

      liquidated damages on this claim.

                                       PRAYER

      The actual damages under Plaintiffs claims exceeds Ten Thousand


                                         9
  Case 5:20-cv-00960-PRW Document 1-1 Filed 09/24/20 Page 10 of 10




Dollars ($10,000.00) .

      WHEREFORE, Plaintiff prays that this Court enter judgment in favor

of the Plaintiff and against the Defendant and assess actual, compensatory and

punitive damages together with pre- and postjudgment interest, costs,

attorney's fees and such other relief as this Court may deem equitable and

appropriate.

   RESPECTFULLY SUBMITTED THIS~DAY OF AUGUST 2020.




                                      Leah M. Roper, OBA# 32107
                                      The Center for Employment Law
                                      1133 N. Portland Ave.
                                      Oklahoma City, OK 73107
                                      Telephone: 405.252.1180
                                      Colby(i!?Centerfor EmploymentLa w .com
                                      Leah@Centerfor EmplovmentLa w .com
                                      Attorneys for Plaintiff
                                      ATIORNEYS FOR PLAINTIFF


                                      ATTORNEY LIEN CLAIMED




                                      10
